Case 3:19-cv-01848-E-BK Document 248 Filed 03/05/21                         Page 1 of 3 PageID 10780



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

US MEDICAL NETWORKS, LLC,                           §
                                                    §
        Plaintiff,                                  §
                                                    §
        v.                                          §          Civil Action No. 3:19-cv-01848-E

BIOFIRE DIAGNOSTICS, LLC,                           §
                                                    §
        Defendant.                                  §



    DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO FILE REPLY TO RESPONSE TO MOTION TO COMPEL

        Defendant BioFire Diagnostics, LLC (“BioFire”) respectfully moves the Court for an

 extension of seven days to file its Reply to Plaintiff’s Response to BioFire’s Motion to Compel

 Production of Documents [Dkt. No. 238]. In support of this motion, BioFire would show the

 Court as follows:

        1.           Pursuant to Federal Rule of Civil Procedure 6(b), when an act must be done

 within a specified time the Court may, for good cause, extend the time when a Motion is made

 before the original date by which the act must be done.

        2.           Here, BioFire seeks an extension of time to file a Reply that is due Tuesday,

 March 9, 2021 because the attorney who is responsible for preparing the Reply is out of the

 office the week because of a death in her family.

        3.           As reflected in the Certificate of Conference below, US Medical Networks, LLC

 (“USMN”) does not oppose this extension of time.




 DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S UNOPPOSED
 MOTION FOR EXTENSION OF TIME TO FILE REPLY
 TO RESPONSE TO MOTION TO COMPEL PAGE 1
 NAI-1516520223v1
Case 3:19-cv-01848-E-BK Document 248 Filed 03/05/21                Page 2 of 3 PageID 10781



       For the foregoing reasons, BioFire prays for a seven day extension of time – from

March 9, 2021 to March 16, 2021 – to file its Reply to USMN’s Response to BioFire’s Motion to

Compel Production of Documents.



Dated: March 5, 2021.                            Respectfully submitted,



                                                 /s/ Robert W. Kantner
                                                 Robert W. Kantner
                                                 Texas State Bar No. 11093900
                                                 rwkantner@jonesday.com
                                                 JONES DAY
                                                 2727 North Harwood Street
                                                 Dallas, Texas 75201-1515
                                                 Telephone: +1.214.969.3737
                                                 Facsimile: +1.214.969.5100

                                                 Aaron D. Charfoos (pro hac vice)
                                                 aaroncharfoos@paulhastings.com
                                                 PAUL HASTINGS
                                                 71 S. Wacker Drive
                                                 Forty-fifth Floor
                                                 Chicago, IL 60606
                                                 Telephone: +1.312.499.6010

                                                 ATTORNEYS FOR DEFENDANT
                                                 BIOFIRE DIAGNOSTICS, LLC




                            CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with USMN’s counsel and they do not oppose this

Motion.




                                                 /s/ Robert W. Kantner
                                                 Robert W. Kantner

DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S UNOPPOSED
MOTION FOR EXTENSION OF TIME TO FILE REPLY
TO RESPONSE TO MOTION TO COMPEL PAGE 2
NAI-1516520223v1
Case 3:19-cv-01848-E-BK Document 248 Filed 03/05/21                Page 3 of 3 PageID 10782



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, a true and correct copy of the foregoing

instrument was served on the following via ECF:

       Julie Pettit
       THE PETTIT LAW FIRM
       2101 Cedar Springs Road, Suite 1540
       Dallas, Texas 75201
       jpettit@pettitfirm.com

       Michael K. Hurst
       Sara Hollan Chelette
       LYNN PINKER COX HURST
       SCHWEGMANN, LLP, LLP
       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       mhurst@lynnllp.com
       schelette@lynnllp.com

       Attorneys for Plaintiff US Medical
       Networks, LLC



                                                  /s/ Robert W. Kantner
                                                  Robert W. Kantner




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S UNOPPOSED
MOTION FOR EXTENSION OF TIME TO FILE REPLY
TO RESPONSE TO MOTION TO COMPEL PAGE 3
NAI-1516520223v1
